          Case 1:19-cv-04074-VEC Document 88 Filed 02/03/20 Page 1 of 2

LEVI&KORSINSKY, LLP                                                               55 Broadway, 10th Floor
                                                                                  New York, NY 10006
                                                                                  T: 212-363-7500
                                                                                  F: 212-363-7171
                                                                                  www.zlk.com


                                                                                  Adam Apton
                                                                                  aapton@zlk.com

                                           February 3, 2020

VIA ELECTRONIC CASE FILING

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Courtroom 443
New York, NY 10007

        Re:     Berdeaux v. OneCoin Ltd., et al., Case No. 1:19-cv-04074-VEC (S.D.N.Y.)

Dear Judge Caproni:

         This firm, Levi & Korsinsky, LLP, represents Lead Plaintiff Donald Berdeaux and plaintiff
Christine Grablis (“Plaintiffs”) in the subject action (“Action”). We write in accordance with this
Court’s August 23, 2019 Memo Endorsement (ECF No. 49) ordering Plaintiffs to file a letter on
the first business day of each month (beginning on September 3, 2019) updating the Court on
Plaintiffs’ efforts to effectuate service of process upon all Defendants who had not already been
served.

        On August 23, 2019, in response to defendant Mark S. Scott’s (“Scott”) letter motion to
stay the instant Action during the pendency of the criminal trial against Mr. Scott, the Court issued
the Court issued an Order staying all proceedings in this Action until Plaintiffs accomplished
service upon the remaining Defendants (ECF No. 49). Defendant Scott’s criminal trial has since
concluded and, on November 21, 2019, a Manhattan federal jury found Defendant Scott guilty on
Count One: Conspiracy to Commit Money Laundering and Count Two: Conspiracy to Commit
Bank Fraud. 1

        On October 1, 2019, Plaintiffs filed a Motion for Leave to Effectuate Alternative Electronic
Service upon Defendants OneCoin Ltd (“OneCoin”), Ruja Ignatova (“Ignatova”), Sebastian
Greenwood (“Greenwood”), and Irina Andreeva Dilinska (“Dilinska”) (“Plaintiffs’ First Motion for
Alternative Service”). On November 1, 2019, the Court denied Plaintiffs’ First Motion for
Alternative Service without prejudice and suggested that Plaintiffs address the concerns it raised
in a renewed application.

       On December 3, 2019, Plaintiffs filed their Renewed Motion for Leave to Effect Alternative
Service on Defendants OneCoin, Ignatova, Greenwood, and Dilinska (the “Renewed Motion”).
On January 24, 2020, the Court granted Plaintiffs’ Renewed Motion as to Defendants OneCoin
and Ignatova and denied the motion as to Defendants Greenwood and Dilinska (the “Alternative
Service Order”). Concurrent with the filing of this letter, Plaintiffs are filing the Declaration of John

1
  Additionally, during Defendant Scott’s criminal trial it was revealed that defendant Konstantin
Ignatov has pleaded guilty to the criminal charges issued against him.
         Case 1:19-cv-04074-VEC Document 88 Filed 02/03/20 Page 2 of 2

LEVI&KORSINSKY, LLP
Page 2 of 2
February 3, 2020

A. Carriel attesting that Plaintiffs have accomplished service as to Defendants OneCoin and
Ignatova as directed by the Alternative Service Order.

       With respect to Defendant Greenwood, the Renewed Motion proposed submitting the
Summons as to Greenwood and Amended Complaint to the prosecutor’s office handling the
related criminal proceedings and requesting that the documents be forwarded to
Greenwood. The Alternative Service Order indicated that this proposed method of service may
be sufficient “but Plaintiffs must first confirm that DOJ is willing to assist.” Accordingly, on
February 3, 2020, John A. Carriel, an associate with my firm, emailed two of the Assistant United
States Attorneys prosecuting the related OneCoin criminal actions to inquire whether the DOJ
would be willing to assist Plaintiffs in effecting service upon Defendant Greenwood by forwarding
him the Summons and Amended Complaint. As of the date of this letter, we have not received a
response from the DOJ.

         With respect to Defendant Dilinska, the Alternative Service Order held that Plaintiffs’
proposed method of service would not be granted “unless Plaintiffs can provide evidence that
Dilinska has used the onecoin.eu account.” Plaintiffs’ counsel are conducting further research
and investigation to obtain such evidence. If Plaintiffs’ counsel are able to obtain direct evidence
that Dilinska has used a specific email address hosted on onecoin.eu, Plaintiffs will file a renewed
motion for alternative service as to Defendant Dilinska.

       Plaintiffs are available at the Court’s convenience to respond to any further questions as
may arise.



                                                     Very truly yours,

                                                     LEVI & KORSINSKY, LLP


                                              By:    /s/ Adam Apton
                                                     Adam Apton

cc:    all counsel of record (via ECF)
